Citation Nr: 1010789	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  02-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1970 to 
August 1972.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in August 
2008.  This matter was originally on appeal from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Cleveland, Ohio.

In February 2010, the Board received a letter from the 
Veteran and additional medical evidence, including left 
shoulder MRI findings of severe hypertrophic AC joint 
degenerative changes of significant marrow edema, severe 
acromiohumeral impingement, and fraying of the supraspinatus 
tendon bursal surface fibers and small partial thickness 
articular surface tear as well as x-ray findings of moderate 
degenerative joint disease AC joint and impingement syndrome.  
The Board notes that service connection is in effect for 
polyarthritis.  The Veteran specifically claimed in his 
letter that he should have been reevaluated again by the VA 
doctor before any determination being made, especially since 
there wasn't a proper diagnosis made even from the beginning.  
The Veteran stated that he was diagnosed in 1972 with 
rheumatoid arthritis but that now he is being told that he 
doesn't have rheumatoid arthritis and never did have 
rheumatoid arthritis but that he has osteoarthritis.  As it 
is unclear whether the Veteran wishes to make a claim for 
increased evaluation for his polyarthritis, this matter is 
referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the issue of entitlement to a TDIU was remanded 
by the Board in March 2004, in part, to schedule the Veteran 
for a special VA orthopedic examination.  The medical 
specialist was requested to provide an opinion as to whether 
the service-connected orthopedic disability had rendered the 
Veteran unable to perform all kinds of substantially gainful 
employment.  This was not done.  

The issue was again remanded by the Board in February 2007.  
The Board directed that the claims file should be returned to 
the VA physician who examined the Veteran in July 2004.  It 
was directed that the examiner should review the July 2004 
examination report, together with the claims file, and 
provide an opinion as to whether the service-connected 
orthopedic disability had rendered the Veteran unable to 
perform all kinds of substantially gainful employment.  It 
was noted that if that examiner was not available, then a 
similarly situated examiner should offer an opinion and that 
if there was need for additional examination to answer the 
question, then the Veteran must be afforded a new VA 
examination.  

In March 2007, B.A. L., Physician's Assistant under the 
supervision of Dr. S. J-W., Medical Surgical Care Line 
Manager, provided an opinion that based on the Veteran's 
history and examination, his condition did not afford many 
opportunities for substantially gainful employment.

In an August 2008 decision, the Board denied the Veteran's 
claim of entitlement to a TDIU.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In an October 
2009 Order, the Court granted the parties Joint Motion for 
Remand (JMR) and remanded the matter to the Board for 
compliance with the instructions in the JMR.  

The JMR noted that the parties agree that remand was 
warranted because the Board did not ensure that VA obtained a 
medical opinion that complied with previous Board remands.  
Specifically, the Board issued a remand in March 2004 so that 
VA could obtain a medical opinion to determine whether, among 
other things, Appellant's service-connected orthopedic 
disability "has rendered the Veteran unable to perform all 
kinds of substantially gainful employment."  The Board 
ordered that the opinion must be provided by an orthopedic 
surgeon or an available medical specialist and that VA 
obtained an examination report from an orthopedic surgeon in 
July 2004.  In a February 2007 remand, the Board found that 
the July 2004 medical report did not provide an opinion as to 
whether Appellant's service-connected orthopedic disability 
"has rendered [him] unable to perform all kinds of 
substantially gainful employment."  The Board remanded for 
such an opinion by the same orthopedic surgeon who authored 
the July 2004 examination report, or, if he was not 
available, "a similarly situated examiner."  On remand, VA 
obtained a March 2007 medical opinion authored by a 
physician's assistant that was countersigned by a medical 
doctor who is not an orthopedic surgeon.  

The JMR noted that the parties agree that the March 2007 
medical opinion does not comply with the March 2004 and 
February 2007 Board remands and that as such, a new opinion 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination by an orthopedic surgeon 
to determine the nature, extent and 
severity of his service-connected 
disability -- polyarthritis.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure or 
follow a substantially gainful occupation 
solely as a result of his service-
connected disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner should consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or follow 
a gainful occupation in light of his 
service-connected disabilities.

To the extent possible, the examiner 
should distinguish symptoms and 
impairment attributable to the Veteran's 
service-connected disability from those 
attributable to any other diagnosed 
disorders.

The examiner is requested to provide a 
complete rationale for his or her 
opinion, based on his or her clinical 
experience and medical expertise.

2.  If the benefit sought is not granted 
in full, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


